Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to communications filed on 03/17/2022. Claims 1-20 are pending.

Response to Arguments
Applicant’s amendment to claim 1 overcomes the objection of claim 1. Remarks p. 8.
Applicant's arguments regarding the double patenting rejection filed 03/17/2022 have been fully considered but they are not persuasive.
Applicant argues that the limitations of downloading a first portion of the first video encoding and a first portion of the first audio encoding, and generating, based on the first insertion point, a first segment of a multiplexed stream for playback by multiplexing the first portion of the first video encoding with the first portion of the first audio encoding are not recited in claims 1, 4-5, 7-8, 10-11, 14-15, and 17-18 of the '337 patent or claims 1-2, 5-6, 8-9, 11-12, 15-16, and 18-20 of the '694 patent. Remarks p. 9. 
Applicant’s argument is not persuasive because claim 7 of the ‘337 patent and claim 8 of the ‘694 patent disclose downloading of portions of audio and portions of video data. See ‘337 patent, claim 7 (“in response to requests from the client device, streaming portions of video data from at least one of the video encodings to the client device and streaming audio segments form the audio encoding to the client device”) and ‘694 patent, claim 8 (“and in response to one or more subsequent requests from the client device, transmitting one or more sub-portions of video data from the first video encoding to the client device, and transmitting one or more sub-portions of audio data from the audio encoding to the client device”). While the term “downloading” is not used, one of ordinary skill in the art would have recognized that streaming portions of audio and video data in response to a client request is the same as “downloading.” 
Furthermore, claim 1 of the ‘337 patent, and claim 1 of the ‘694 patent disclose multiplexing portions of video data with portions of audio data based on an insertion point. See ‘337 patent, claim 1 (“the client device is configured to generate a multiplexed stream by multiplexing streamed portions of video data with streamed portions of audio segments using the indication of positions of the plurality of insertion points in the file header of the respective video encoding”) and ‘694 patent, claim 1 (“the client device is configured to multiplex transmitted sub-portions of video data with transmitted sub-portions of audio data based on the indications of the positions of the insertions points included in the first file header and the indications of the positions of the points included in the second file header”). While the portions of the ‘337 patent and ‘694 patent do not expressly state that a multiplexed stream is generated, this is inherent in the multiplexing operation. Multiplexing streamed portions of video data with streamed portions of audio segments would inherently result in a multiplexed output/stream.
The double patenting rejection(s) have been updated for clarity.


Claim Objections
Claim 9 is objected to because of the following informalities: Typographical error “first video encoding” on line 8 should read “first audio encoding.”  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Typographical error “first video encoding” on line 9 should read “first audio encoding.”  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter. The claims are allowable subject to overcoming the double patenting rejection(s) set forth below.
Claims 3, 4, 6, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 8, 9, 11, 12, 17, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 8, 10, 11, 14, 15, 17 and 18 of U.S. Patent No. 9,009,337. Claim 1 maps to a combination of claims 1 and 7. Claims 2 and 5 map to claims 8 and 10, respectively. Claims 8 and 9 map to claims 4 and 5, respectively. Claim 11 maps to a combination of claims 11 and 17. Claim 12 maps to claim 18. Claims 17 and 18 map to claims 14 and 15, respectively. Claim 20 maps to a combination of claims 11 and 17. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 5, 7, 8, 10, 11, 14, 15, 17 and 18 of U.S. Patent No. 9,009,337 disclose each and every limitation of Claims 1, 2, 5, 8, 9, 11, 12, 17, 18 and 20 of the instant application.

Application No. 16/687,568
U.S. Patent No. 9,009,337
1. A computer-implemented method, comprising: 








identifying a position of a first insertion point within the first video encoding, wherein a position of a given insertion point corresponds to a position in the first video encoding where a given portion of the first encoding is multiplexed with a given portion of a first audio encoding; 













generating, based on the first insertion point, a first segment of a multiplexed stream for playback by multiplexing the first portion of the first video encoding with the first portion of the first audio encoding











downloading a first portion of the first video encoding and a first portion of the first audio encoding



1. A computer-implemented method for encoding a media file, the method comprising: providing a plurality of video encodings of the media file, wherein each video encoding in the plurality of video encodings encodes the media file at a different video bit rate than other video encodings in the plurality of video encodings and includes a plurality of portions of video data; for each of the plurality of video encodings: identifying, in each of the plurality of portions of video data, one or more insertion points within the respective portion of video data at which to multiplex a portion of audio data; padding at least one portion of video data to be aligned to a continuity count boundary, and storing, in the video encoding, a file header which includes an indication of positions of the plurality of insertion points in the video encoding; providing at least one audio encoding of the media file, wherein the audio encoding includes a header indicating a plurality of audio segments, each corresponding to one of the plurality of portions of video data; and storing the plurality of video encodings and the audio encoding on a media delivery system in order to be streamed to a client device upon request, wherein the client device is configured to generate a multiplexed stream by multiplexing streamed portions of video data with streamed portions of audio segments using the indication of positions of the plurality of insertion points in the file header of the respective video encoding.

7. The method of claim 1, further comprising: receiving, from the client device, a request to stream the media file; transmitting, to the client device, the file header for each of the plurality of video encodings; transmitting, to the client device, the file header for the audio encoding; in response to requests from the client device, streaming portions of video data from at least one of the video encodings to the client device and streaming audio segments form the audio encoding to the client device.
2. The method of claim 1, wherein the first segment is generated on a device on which the playback occurs.
8. The computer-implemented method of claim 7, wherein the client device is configured to multiplex the streamed portions of video data with the streamed portions of audio segments to generate a multiplexed stream, and wherein the client device is further configured to present the multiplexed stream to a playback engine on the client device for decoding and playback.
5. The method of claim 1, further comprising padding the first portion of the first video encoding to increase a size of the first portion to a given size.
10. The computer-implemented method of claim 9, wherein the client device is further configured to pad portions of video data streamed from the second one of the video encodings to match a size of a corresponding portion of video data in the first one of the video encodings prior to multiplexing the portions of video data streamed from the second one of the video encodings with the audio encoding.
8. The method of claim 1, further comprising aligning a sub-portion of the first portion of the first video encoding and a sub-portion of the first portion of the first audio encoding to an encryption block boundary.

4. The computer-implemented method of claim 1, further comprising: aligning at least one of the plurality of portions of video data to an encryption block boundary; and aligning at least one of the plurality of audio segments to an encryption block boundary.
9. The method of claim 8, wherein aligning the sub-portion of the first portion of the first video encoding comprises at least one of: adding null padding packets to the sub-portion of the first portion of the first video encoding or borrowing packets from a subsequent sub-portion of the first portion of the fist video encoding, and aligning the sub-portion of the first portion of the first video encoding comprises at least one of adding null padding packets to the sub-portion of the first portion of the first audio encoding or borrowing packets from a subsequent sub-portion of the first portion of the first audio encoding.
5. The computer-implemented method of claim 4, wherein aligning the at least one portion of video data comprises adding null padding packets to the portion of video data, borrowing packets from a subsequent portion of video data, or both; and wherein aligning the at least one segment of audio data comprises adding null padding packets to the at least one segment of audio data, borrowing packets from a subsequent portion of video data, or both.
11. One or more non-transitory computer readable media storing instructions that, when executed by a processor, cause the processor to performed the steps of: 









identifying a position of a first insertion point within the first video encoding, wherein a position of a given insertion point corresponds to a position in the first video encoding where a given portion of the first encoding is multiplexed with a given portion of a first audio encoding;













generating, based on the first insertion point, a first segment of a multiplexed stream for playback by multiplexing the first portion of the first video encoding with the first portion of the first audio encoding












downloading a first portion of the first video encoding and a first portion of the first audio encoding
11. A non-transitory computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to encode a media file by performing the steps of: providing a plurality of video encodings of the media file, wherein each video encoding in the plurality of video encodings encodes the media file at a different video bit rate than other video encodings in the plurality of video encodings and includes a plurality of portions of video data; for each of the plurality of video encodings: identifying, in each of the plurality of portions of video data, one or more insertion points within the respective portion of video data at which to multiplex a portion of audio data; padding at least one portion of video data to be aligned to a continuity count boundary, and storing, in the video encoding, a file header which includes an indication of positions of the plurality of insertion points in the video encoding; providing at least one audio encoding of the media file, wherein the audio encoding includes a header indicating a plurality of audio segments, each corresponding to one of the plurality of portions of video data; and storing the plurality of video encodings and the audio encoding on a media delivery system in order to be streamed to a client device upon request, wherein the client device is configured to generate a multiplexed stream by multiplexing streamed portions of video data with streamed portions of audio segments using the indication of positions of the plurality of insertion points in the file header of the respective video encoding.

17. The computer-readable storage medium of claim 11, wherein the steps further comprise: receiving, from the client device, a request to stream the media file; transmitting, to the client device, the file header for each of the plurality of video encodings; transmitting, to the client device, the file header for the audio encoding; in response to requests from the client device, streaming portions of video data from at least one of the video encodings to the client device and streaming audio segments form the audio encoding to the client device.
12. The one or more non-transitory computer readable media of claim 11, wherein the first segment is generated on a device on which the playback occurs.
18. The computer-readable storage medium of claim 17, wherein the client device is configured to multiplex the streamed portions of video data with the streamed portions of audio segments to generate a multiplexed stream, and wherein the client device is further configured to present the multiplexed stream to a playback engine on the client device for decoding and playback.
17. The one or more non-transitory computer readable media of claim 11 further storing instructions that, when executed by the one or more processors, cause the one or more processor to perform the step of aligning a sub-portion of the first portion and a sub-portion of the second portion to an encryption block boundary.


14. The computer-readable storage medium of claim 11, wherein the steps further comprise: aligning at least one of the plurality of portions of video data to an encryption block boundary; and aligning at least one of the plurality of audio segments to an encryption block boundary.

18. The one or more non-transitory computer readable media of claim 17, wherein aligning the sub-portion of the first portion of the first video encoding comprises at least one of: adding null padding packets to the sub-portion of the first portion of the first video encoding or borrowing packets from a subsequent sub-portion of the first portion of the fist video encoding, and aligning the sub-portion of the first portion of the first video encoding comprises at least one of adding null padding packets to the sub-portion of the first portion of the first audio encoding or borrowing packets from a subsequent portion of the first portion of the first audio encoding
15. The computer-readable storage medium of claim 14, wherein aligning the at least one portion of video data comprises adding null padding packets to the portion of video data, borrowing packets from a subsequent portion of video data, or both; and wherein aligning the at least one segment of audio data comprises adding null padding packets to the at least one segment of audio data, borrowing packets from a subsequent portion of video data, or both.
20. A system, comprising: a memory storing instructions; and a processor that executes the instructions to: 










identify a position of a first insertion point within the first video encoding, wherein a position of a given insertion point corresponds to a position in the first video encoding where a given portion of the first encoding is multiplexed with a given portion of a first audio encoding; 














generate, based on the first insertion point, a first segment of a multiplexed stream for playback by multiplexing the first portion of the first video encoding with the first portion of the first audio encoding











download a first portion of the first video encoding and a first portion of the first audio encoding;
11. A non-transitory computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to encode a media file by performing the steps of: providing a plurality of video encodings of the media file, wherein each video encoding in the plurality of video encodings encodes the media file at a different video bit rate than other video encodings in the plurality of video encodings and includes a plurality of portions of video data; for each of the plurality of video encodings: identifying, in each of the plurality of portions of video data, one or more insertion points within the respective portion of video data at which to multiplex a portion of audio data; padding at least one portion of video data to be aligned to a continuity count boundary, and storing, in the video encoding, a file header which includes an indication of positions of the plurality of insertion points in the video encoding; providing at least one audio encoding of the media file, wherein the audio encoding includes a header indicating a plurality of audio segments, each corresponding to one of the plurality of portions of video data; and storing the plurality of video encodings and the audio encoding on a media delivery system in order to be streamed to a client device upon request, wherein the client device is configured to generate a multiplexed stream by multiplexing streamed portions of video data with streamed portions of audio segments using the indication of positions of the plurality of insertion points in the file header of the respective video encoding.

17. The computer-readable storage medium of claim 11, wherein the steps further comprise: receiving, from the client device, a request to stream the media file; transmitting, to the client device, the file header for each of the plurality of video encodings; transmitting, to the client device, the file header for the audio encoding; in response to requests from the client device, streaming portions of video data from at least one of the video encodings to the client device and streaming audio segments form the audio encoding to the client device.



Claims 1, 2, 5, 8-12, 14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 9, 11, 15, 16, 18-19 of U.S. Patent No. 10,484,694. Claim 1 maps to a combination of claims 1 and 8. Claims 2, 5, 8-10 map to claims 1, 2, 5, 6 and 9, respectively. Claim 11 maps to a combination of claims 11 and 18. Claims 12 and 14 map to claims 11 and 19, respectively. Claims 17-19 map to claims 15, 16 and 19, respectively. Claim 20 maps to a combination of claims 11 and 18. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5, 6, 8, 9, 11, 15, 16, 18-19 of U.S. Patent No. 10,484,694 teaches each and every limitation of Claims 1, 2, 5, 8-12, 14, and 17-20.

Application No. 16/687,568
U.S. Patent No. 10,484,694
1. A computer-implemented method, comprising: identifying a position of a first insertion point within the first video encoding, wherein a position of a given insertion point corresponds to a position in the first video encoding where a given portion of the first encoding is multiplexed with a given portion of a first audio encoding; 













generating, based on the first insertion point, a first segment of a multiplexed stream for playback by multiplexing the first portion of the first video encoding with the first portion of the first audio encoding.









downloading a first portion of the first video encoding and a first portion of the first audio encoding;
1. A computer-implemented method, comprising: identifying within each portion of video data included in a first video encoding of a media file one or more insertion points where a sub-portion of video data is multiplexed with a sub-portion of audio data, wherein the first video encoding comprises the media file encoded at a first bit rate; generating a first file header for the first video encoding that includes an indication of a position of each insertion point within the first video encoding; generating a second file header for an audio encoding of the media file that includes an indication of a position of each point within the audio encoding where a sub-portion of audio data is multiplexed with a sub-portion of video data; and storing the first video encoding and the audio encoding file for transmission to the client device, wherein the client device is configured to multiplex transmitted sub-portions of video data with transmitted sub-portions of audio data based on the indications of the positions of the insertions points included in the first file header and the indications of the positions of the points included in the second file header.

8. The computer-implemented method of claim 1, further comprising: receiving a request to stream the media file from the client device; transmitting the first file header for the first video encoding to the client device; transmitting the second file header for the audio encoding to the client device; and in response to one or more subsequent requests from the client device, transmitting one or more sub-portions of video data from the first video encoding to the client device, and transmitting one or more sub-portions of audio data from the audio encoding to the client device.
2. The method of claim 1, 




















wherein the first segment is generated on a device on which the playback occurs.
1. A computer-implemented method, comprising: identifying within each portion of video data included in a first video encoding of a media file one or more insertion points where a sub-portion of video data is multiplexed with a sub-portion of audio data, wherein the first video encoding comprises the media file encoded at a first bit rate; generating a first file header for the first video encoding that includes an indication of a position of each insertion point within the first video encoding; generating a second file header for an audio encoding of the media file that includes an indication of a position of each point within the audio encoding where a sub-portion of audio data is multiplexed with a sub-portion of video data; and storing the first video encoding and the audio encoding file for transmission to the client device, wherein the client device is configured to multiplex transmitted sub-portions of video data with transmitted sub-portions of audio data based on the indications of the positions of the insertions points included in the first file header and the indications of the positions of the points included in the second file header.
5. The method of claim 1, further comprising padding the first portion of the first video encoding to increase a size of the first portion to a given size.
2. The computer-implemented method of claim 1, further comprising padding at least one portion of video data included in the first video encoding to align the at least one portion with a continuity count boundary.
8. The method of claim 1, further comprising aligning a sub-portion of the first portion of the first video encoding and a sub-portion of the first portion of the first audio encoding to an encryption block boundary.

5. The computer-implemented method of claim 1, further comprising: aligning at least one portion of video data included in the first video encoding to an encryption block boundary; and aligning at least one portion of audio data included in the audio encoding to an encryption block boundary.


9. The method of claim 8, wherein aligning the sub-portion of the first portion of the first video encoding comprises at least one of: adding null padding packets to the sub-portion of the first portion of the video encoding or borrowing packets from a subsequent sub-portion of the first portion of the video encoding, and aligning the sub-portion of the first portion of the first video encoding comprises at least one of adding null padding packets to the sub-portion of the first portion of the first audio encoding or borrowing packets from a subsequent sub-portion of the first portion of the first audio encoding.
6. The computer-implemented method of claim 5, wherein aligning the at least one portion of video data comprises at least one of adding null padding packets to the at least one portion of video data and borrowing packets from a subsequent portion of video data, and wherein aligning the at least one portion of audio data comprises at least one of adding null padding packets to the at least one portion of audio data and borrowing packets from a subsequent portion of audio data.
10. The computer-implemented method of claim 1, wherein the file header further includes a field indicating a size of the file header, a byte offset indicating where the first portion begins, and an index indicating (i) a position of each portion of the first video encoding, and (ii) at least indication of the position of the first insertion point.
9. The computer-implemented method of claim 1, wherein the first file header further includes a field indicating the size of the file header, a byte offset indicating where the video data included in the first video encoding begins, and an index indicating a position of each portion of video data included in the first video encoding as well as the indications of the positions of the insertion point within the first video encoding.
11. One or more non-transitory computer readable media storing instructions that, when executed by a processor, cause the processor to performed the steps of: 

identifying a position of a first insertion point within the first video encoding, wherein a position of a given insertion point corresponds to a position in the first video encoding where a given portion of the first encoding is multiplexed with a given portion of a first audio encoding;








generating, based on the first insertion point, a first segment of a multiplexed stream for playback by multiplexing the first portion of the first video encoding with the first portion of the first audio encoding.










downloading a first portion of the first video encoding and a first portion of the first audio encoding


11. A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to encode a media file by performing the steps of: generating a first file header for a first video encoding of a media file that includes an indication of a position of each insertion point within the first video encoding where a sub-portion of video data is multiplexed with a sub-portion of audio data; generating a second file header for an audio encoding of the media file that includes an indication of a position of each point within the audio encoding where a sub-portion of audio data is multiplexed with a sub-portion of video data; and storing the first video encoding and the audio encoding file for transmission to the client device, wherein the client device is configured to multiplex transmitted sub-portions of video data with transmitted sub-portions of audio data based on the indications of the positions of the insertions points included in the first file header.

18. The non-transitory computer-readable storage medium of claim 11, further comprising: receiving a request to stream the media file from the client device; transmitting the first file header for the first video encoding to the client device; transmitting the second file header for the audio encoding to the client device; and in response to one or more subsequent requests from the client device, transmitting one or more sub-portions of video data from the first video encoding to the client device, and transmitting one or more sub-portions of audio data from the audio encoding to the client device.
12. The one or more non-transitory computer readable media of claim 11, 

















wherein the first segment is generated on a device on which the playback occurs.

11. A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to encode a media file by performing the steps of: generating a first file header for a first video encoding of a media file that includes an indication of a position of each insertion point within the first video encoding where a sub-portion of video data is multiplexed with a sub-portion of audio data; generating a second file header for an audio encoding of the media file that includes an indication of a position of each point within the audio encoding where a sub-portion of audio data is multiplexed with a sub-portion of video data; and storing the first video encoding and the audio encoding file for transmission to the client device, wherein the client device is configured to multiplex transmitted sub-portions of video data with transmitted sub-portions of audio data based on the indications of the positions of the insertions points included in the first file header.

14. The one or more non-transitory computer readable media of claim 11, 


wherein a first index of a first insertion point comprises a byte offset within the first video encoding at which the first insertion point is positioned.
19. The non-transitory computer-readable storage medium of claim 11, wherein the first file header further includes a field indicating the size of the file header, a byte offset indicating where the video data included in the first video encoding begins, and an index indicating a position of each portion of video data included in the first video encoding as well as the indications of the positions of the insertion point within the first video encoding.
17. The one or more non-transitory computer readable media of claim 11 further comprising aligning a sub-portion of the first portion and a sub-portion of the second portion to an encryption block boundary.

15. The non-transitory computer-readable storage medium of claim 11, wherein the first video encoding includes a plurality of portions of video data, and further comprising: aligning at least one portion of video data included in the first video encoding to an encryption block boundary; and aligning at least one portion of audio data included in the audio encoding to an encryption block boundary.
18. The one or more non-transitory computer readable media of claim 17, wherein aligning the sub-portion of the first portion comprises at least one of adding null padding packets to the sub-portion of the first portion or borrowing packets from a subsequent sub-portion of the first portion, and wherein aligning the sub-portion of the second portion comprises at least one of adding null padding packets to the sub-portion of the first portion or borrowing packets from a subsequent sub-portion of the second portion.
16. The non-transitory computer-readable storage medium of claim 15, wherein aligning the /JOHN M MACILWINEN/                                                                                                                                                                                                        at least one portion of video data comprises at least one of adding null padding packets to the at least one portion of video data and borrowing packets from a subsequent portion of video data, and wherein aligning the at least one portion of audio data comprises at least one of adding null padding packets to the at least one portion of audio data and borrowing packets from a subsequent portion of audio data.
19. The one or more non-transitory computer readable media of claim 11, wherein the file header further includes a field indicating a size of the file header, a byte offset indicating where the first portion begins, and an index indicating a position of each portion of the first video encoding as well as the indications of the positions of the one or more insertion points within the first video encoding.
19. The non-transitory computer-readable storage medium of claim 11, wherein the first file header further includes a field indicating the size of the file header, a byte offset indicating where the video data included in the first video encoding begins, and an index indicating a position of each portion of video data included in the first video encoding as well as the indications of the positions of the insertion point within the first video encoding.
20. A system, comprising: a memory storing instructions; and a processor that executes the instructions to: 


identify a position of a first insertion point within the first video encoding, wherein a position of a given insertion point corresponds to a position in the first video encoding where a given portion of the first encoding is multiplexed with a given portion of a first audio encoding; 









generate, based on the first insertion point, a first segment of a multiplexed stream for playback by multiplexing the first portion of the first video encoding with the first portion of the first audio encoding









download a first portion of the first video encoding and a first portion of the first audio encoding;

11. A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to encode a media file by performing the steps of: generating a first file header for a first video encoding of a media file that includes an indication of a position of each insertion point within the first video encoding where a sub-portion of video data is multiplexed with a sub-portion of audio data; generating a second file header for an audio encoding of the media file that includes an indication of a position of each point within the audio encoding where a sub-portion of audio data is multiplexed with a sub-portion of video data; and storing the first video encoding and the audio encoding file for transmission to the client device, wherein the client dePrimary Examiner, Art Unit 2442vice is configured to multiplex transmitted sub-portions of video data with transmitted sub-portions of audio data based on the indications of the positions of the insertions points included in the first file header.

18. The non-transitory computer-readable storage medium of claim 11, further comprising: receiving a request to stream the media file from the client device; transmitting the first file header for the first video encoding to the client device; transmitting the second file header for the audio encoding to the client device; and in response to one or more subsequent requests from the client device, transmitting one or more sub-portions of video data from the first video encoding to the client device, and transmitting one or more sub-portions of audio data from the audio encoding to the client device.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-10 of U.S. Patent No. 9,009,337 in view of U.S. Pub. No. 2009/0290852 (“Wright”). Claims 1 and 7-10 of U.S. Patent No. 9,009,337 does not disclose decoding a first segment prior to playback. Wright teaches decoding content prior to playback (“may process and/or decode the media content signal(s) before they are output,” ¶ [0020]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate decoding, as taught by Wright, in order to output content in a format supported by the display device.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,484,694 in view of U.S. Pub. No. 2009/0290852 (“Wright”). Claims 1 and 8 of U.S. Patent No. 10,484,694 does not disclose decoding a first segment prior to playback. Wright teaches decoding content prior to playback (“may process and/or decode the media content signal(s) before they are output,” ¶ [0020]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate decoding, as taught by Wright, in order to output content in a format supported by the display device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on (571)272-3749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2454



/Julian Chang/Examiner, Art Unit 2455                                                                                                                                                                                                        
                                                                                                                                                                                                  /JOHN M MACILWINEN/Primary Examiner, Art Unit 2442